 Case:18-07304-ESL12 Doc#:200 Filed:12/04/20 Entered:12/04/20 11:53:03       Desc: Main
                             Document Page 1 of 1


1                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                                THE DISTRICT OF PUERTO RICO
2

3
     IN RE:                                   CASE NO. 18-07304-ESL12
4     VAQUERIA LAS MARTAS INC                 Chapter 12

5

6
     XX-XXXXXXX
7
                    Debtor(s)                    FILED & ENTERED ON DEC/04/2020
8

9
                                 AMENDED ORDER AND NOTICE
10
           A hearing is hereby scheduled for January 26, 2021, at 2:00 PM, via
11
     Microsoft Teams Video & Audio Conferencing and/or Telephonic Hearings.       All
12
     parties that wish to appear at the Microsoft Teams hearing must familiarize
13
     themselves and follow the Procedures for Remote Appearances, found on the
14
     homepage of our Website at https:\\prb.uscourts.gov; to consider the following:
15

16         1- Chapter 12 Plan of Reorganization dated June 1, 2020 (#137)

17         2- Debtor’s motion submitting projections in support of plan of

18         reorganization (#144)

19         3- Chapter 12 Trustee’s unfavorable recommendation (#146)

20         4- Objection to Confirmation filed by Condado 5, LLC (#146).

21         The Clerk shall give notice to all parties in interest.

22         IT IS SO ORDERED.

23         In San Juan, Puerto Rico, this 4 day of December, 2020.

24

25

26

27

28

29
